Title: To Alexander Hamilton from James McHenry, 17 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, September 17th. 1799
          
          I enclose a copy of a Memorial from sundry persons, all of whom I suppose to be engaged in Trade in the North Western Territory—and of a letter from David Ziegler dated Cincinnati 10th. of June last, on the subject of what the memorialists consider an injurious system of monopoly of Trade, occasioned by the Military Orders or Regulations of the Commanding General of the Western Army.
          I pray you to take the subject of this memorial in all its relations, and probable affects, into your serious consideration. General Wilkinson, who I presume is near you, will doubtless be able to give you the necessary explanations of the Orders he has issued, or regulations he has made, which form the basis of complaints, assuming a consistent and serious aspect.
          Will you be pleased, as soon as you have matured one, to favor me with your opinion at large, and should you think it an object of urgency, to conciliate the affections of a number of people of some influence, to issue such orders for the purpose, as to your judgment may seem proper and equitable.
          I am Sir, with respect, Your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton.
        